SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1238
KA 10-00694
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

YUSUF HASSEM, ALSO KNOWN AS YUSUF A. HASSEM,
ALSO KNOWN AS LOUIS L. REED, ALSO KNOWN AS LOUIS
REED, ALSO KNOWN AS YUSEF HASSEM, ALSO KNOWN AS
ANTE L. DAVIS, DEFENDANT-APPELLANT.


BRIDGET L. FIELD, ROCHESTER, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered March 17, 2010. The judgment convicted
defendant, upon a jury verdict, of grand larceny in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
following a jury trial of grand larceny in the fourth degree (Penal
Law § 155.30 [1]). We reject defendant’s contention that the
conviction is not supported by legally sufficient evidence. “[E]ven
in circumstantial evidence cases, the standard for appellate review of
legal sufficiency issues is ‘whether any valid line of reasoning and
permissible inferences could lead a rational person to the conclusion
reached by the [factfinder] on the basis of the evidence at trial,
viewed in the light most favorable to the People’ ” (People v Hines,
97 NY2d 56, 62, rearg denied 97 NY2d 678), a standard that was met
here. Defendant was found guilty of stealing $2,000 in cash from a
woman whom he had just met. The victim testified that she had the
cash in her lap when defendant was present in her car and hugged her,
and she realized almost immediately after he had left the car that it
was gone. Viewing the evidence in light of the elements of the crime
as charged to the jury (see People v Danielson, 9 NY3d 342, 349), we
reject defendant’s further contention that the verdict is against the
weight of the evidence (see generally People v Bleakley, 69 NY2d 490,
495). Even assuming, arguendo, that a different verdict would not
have been unreasonable (see Danielson, 9 NY3d at 348), we conclude
that the jury did not fail to give the evidence the weight it should
be accorded (see People v Johnson, 94 AD3d 1563, 1564, lv denied 19
NY3d 962; see generally Bleakley, 69 NY2d at 495). Upon our review,
                                 -2-                          1238
                                                         KA 10-00694

we “must give [g]reat deference . . . [to the factfinder’s]
opportunity to view the witnesses, hear the testimony and observe
demeanor” (People v Flagg, 59 AD3d 1003, 1004, lv denied 12 NY3d 853
[internal quotation marks omitted]).

     Defendant failed to preserve for our review his contention that
he was denied a fair trial by prosecutorial misconduct on summation
(see People v Wright, 85 AD3d 1642, 1643, lv denied 17 NY3d 863) and,
in any event, that contention is without merit. Contrary to
defendant’s contention, the prosecutor did not impermissibly shift the
burden of proof to defendant or vouch for a police officer who
testified. “ ‘The prosecutor made no reference to defendant’s failure
to testify, and the comments he did make were not of such character as
would naturally and reasonably be interpreted by the jury as adverse
comment on defendant’s failure to take the stand’ ” (People v
Spagnualo, 5 AD3d 995, 997, lv denied 2 NY3d 807, quoting People v
Burke, 72 NY2d 833, 836, rearg denied 72 NY2d 953). Moreover, the
prosecutor’s comment that the officer investigated the case “rather
well” was “a fair response to the summation of defense counsel, who
had attacked the credibility [of the officer]” (People v West, 4 AD3d
791, 792).

     Finally, the sentence is not unduly harsh or severe in light of
defendant’s extensive criminal history involving similar crimes.




Entered:   November 9, 2012                     Frances E. Cafarell
                                                Clerk of the Court